DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the initial office action based on the 17/453,827 application filed November 5, 2021.  Claims 1-20 are pending and have been fully considered.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted November 5, 2021 and June 7, 2022 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS are being considered by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki et al. (WO 2018180133 A1, herein “Aoki”).  Note:  reference herein to Aoki is being made to U.S. Patent Publ’n No. 2020/0018225, which serves as an adequate translation.
Regarding Claim 1, Aoki discloses an engine (see Title) having a combustion chamber (8) defined by a crown surface (10) of a piston (5), an inner wall surface of a cylinder (2) in which the piston is slidably accommodated, and a pentroof ceiling surface (see paragraph [0025]) formed in a cylinder head (4) (see Figure 1), wherein an opening of an intake port (15) is configured to supply intake air to the combustion chamber (see paragraph [0027]) and an opening of an exhaust port (16) is configured to discharge exhaust gas from the combustion chamber are formed in the ceiling surface (see paragraph [0027]), a side on which the intake port is disposed is an intake side, and a side on which the exhaust port is disposed is an exhaust side (inherent features).  
Further, Aoki discloses that crown surface (10) includes an exhaust-side bottom part (exhaust side of base surface (30)) disposed near an exhaust-side edge of the crown surface (see Figure 5), and an intake-side bottom part (intake side of base surface (30)) disposed near an intake-side edge of the crown surface (see Figure 5), an exhaust-side sloped surface (35) rising toward a center part (37a) of the crown surface (10) from the exhaust-side bottom part (see Figure 7), and an intake-side sloped surface (34) rising toward the center part (37a) of the crown surface (10) from the intake-side bottom part (see Figure 7).  
Aoki discloses that crown surface (10) additionally includes a flat surface (37a) provided continuously between an upper end of the exhaust-side sloped surface and an upper end of the intake-side sloped surface (see Figures 6 and 9), and extending in a direction perpendicular to an axial direction of the cylinder in the center part of the crown surface (see Figures 5-7).  
Moreover, while it is appreciated that the figures of Aoki are not to scale, Figure 7 would provide a teaching to one of ordinary skill in the art to provide a surface area of the flat surface being larger than a surface area of the exhaust-side sloped surface according to the recitation of Claim 1.
Regarding Claim 2, while it is appreciated that the figures of Aoki are not to scale, Figure 7 would provide a teaching to one of ordinary skill in the art to provide a surface area of the flat surface being larger than a surface area of the intake-side sloped surface according to the recitation of Claim 2.
Regarding Claim 3, while it is appreciated that the figures of Aoki are not to scale, Figure 7 would provide a teaching to one of ordinary skill in the art to provide a surface area of the flat surface being larger than a surface area of the exhaust-side sloped surface and the surface area of the intake-side sloped surface according to the recitation of Claim 3.
Regarding Claims 4, 7, and 8, Aoki discloses that a spark plug (25) that is configured to achieve flame propagation combustion inside the combustion chamber (see paragraph [0034]) is disposed in the ceiling surface opposing to the flat surface (see Figure 1).  
Regarding Claims 5 and 9-11, Aoki discloses that an injector (24) that is configured to inject fuel into the combustion chamber (see paragraph [0034]) is disposed on the intake side of the combustion chamber (see Figure 1).  
Regarding Claims 6 and 12-15, Aoki discloses that it is well-known in the art of analogous engines to provide a geometric compression ratio of the cylinder is set to 13 or higher.  Since the range provided in the claim falls within that disclosed in the art, the claimed range is anticipated by the art (see MPEP § 2131.03(I)).  
Regarding Claim 16, Aoki discloses that the flat surface includes an inter-recess flat surface (see Figures 5-7) disposed between a pair of recess parts of the exhaust-side sloped surface, and that continues to a main portion of the flat surface (see Figures 5-7).  
Regarding Claim 17, Aoki discloses that the flat surface is substantially rectangular (see Figure 5).  

Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Specifically, various references are cited that provide detail of relevant pistons for internal combustion engines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747